DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on December 24, 2020.  Claims 1 – 20 are pending and examined below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 24, 2020 and August 19, 2021 have been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Korea on December 26, 2019.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The Applicant is reminded that the abstract should be a statement that meets the range of 50 to 150 words.  The current abstract is only 40 words.  37 CFR 1.72 requires that the abstract may not exceed 150 words.

Claim Objections
Claim 17 is objected to because of the following informalities: 
Claim 17, Line 11 recites "no".  Claim should recite "not".

Appropriate correction is required.  (See 37 CFR 1.71(a))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 8 – 9, 14 – 16, 18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0291728 A1 to Shalev-Shwartz et al. (herein after "Shalev") in view of U.S. Patent Application Publication No. 2020/0108837 A1 to KIM et al. (herein after "Kim").
As to Claim 1,
Shalev discloses an advanced driver assistance system (ADAS)(see Fig. 1.

    PNG
    media_image1.png
    679
    610
    media_image1.png
    Greyscale

See ¶0005, ¶0109, ¶0659,  ¶0704, and ¶0713, Shalev’s AV navigation system discloses making navigational responses based upon acquired image data correlated to GPS data, vehicle 200 sensor data, and map data by processing unit 110) comprising: 
an image sensor configured to obtain an image of a road and output image data (see Fig. 1 and ¶0091 image acquisition unit 120 comprises cameras 122, 124, 126 providing visual information such as road / lane markings); 
a non-image sensor including a LiDAR sensor and a radar sensor (see ¶0103, ¶0158, ¶0163, ¶0202, LIDAR and radar sensors are disclosed); 
a communication network configured to receive driving data of a vehicle (see ¶0108, ¶0113 - ¶0114, ¶0201, Shalev discloses wireless transceiver 172 receiving driving data of vehicle 200 from sensing block (suite) and remote computing devices, centralized servers, cloud, etc.); and 
a controller including a processor configured to process the image data, obstacle data (see Fig. 1, ¶0094-¶0095, and ¶0124, Shalev discloses applications processor 180 and image processor 190 exchanging transmissions of driving data of a vehicle 100), and 
data detected by the non-image sensor (see ¶0103 and ¶0163, Shalev discloses non-image sensors, specifically herein as a radar, and / or LIDAR working in combination with image capture devices 122, 124, and 126 to detect and acquire data such as lane / road markings and signs, other vehicles, pedestrians, and traffic signals, etc.), 
wherein the controller is configured to: 
obtain position information of another vehicle based on data detected by the non-image sensor (see Figs. 1 - 2, ¶0163 - ¶0166, Shalev discloses where radar and / or LIDAR detect nearby vehicles data; outputs the nearby vehicle data for compiling and processing by the stereo image analysis module 404, which then feeds this analysis result into processing unit 110 to obtain position information of another vehicle); 
recognize a curvature of a front lane based on the image data (see Fig. 5C ~ process methods steps 554 - 556.  Fig. 5E ~ process methods steps 574.  See Fig. 5F ~ process methods steps 580 - 582.

    PNG
    media_image2.png
    855
    418
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    749
    429
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    662
    428
    media_image4.png
    Greyscale

See ¶0176 - ¶0177, ¶0188, and ¶0314, Shalev discloses processing unit 110 which comprising cameras that utilize multi-frame analysis to perform look-ahead assessment of road lanes where leading vehicles are detected and then assessed to see if those leading vehicles are demonstrating driving consistent with curved road geometries); 
determine a lane change possibility of the vehicle based on the recognized curvature of the front lane (see Fig. 5C ~ process methods steps 554 - 556.  Fig. 5E ~ process methods steps 574.  See Fig. 5F ~ process methods steps 580 - 582.  See ¶0176 - ¶0177, ¶0188, and ¶0716, Shalev teaches a vehicle navigation planning process that discloses performing lane change and overtaking maneuvers that consider curvatures of the front lane), and
the position information of another vehicle (see ¶0093,¶0101, and ¶0166 - ¶0167, Shalev teaches position information of another vehicle as other vehicles, and / or other objects may be in the lane in an area forward of to the sides or rear of a vehicle 200); and 
control an output of a steering control signal based on the determined lane change possibility (See Figs. 5E - 5F, 7 - 9 ~ process method steps 576, 584, 730, 803 - 805.  See Fig. 13 ~ process method steps 1307 - 1315, ¶0204 - ¶0205, ¶0295-¶0296, Shalev discloses processing unit 110 which controls an output of a steering control signal based on the determined lane change possibility after considering the constraints imposed upon the vehicle (especially constraints from other vehicles on the roadway perceived as obstacles, in front and behind the host vehicle).  

However, Shalev’s advanced drive assistance system does not teach, or suggest recognizing a curvature of a rear lane based on the driving information, and
determining a lane change possibility based on the recognized curvature of the recognized curvature of the rear lane.
Kim’s work presents a vehicle road curvature control device 100 which corrects the road curvature of  vehicle before a yaw rate value is stabilized based upon calculations of a road curvature of objects in front of and behind the vehicle or the yaw rate value of the vehicle.
Kim further teaches recognizing a curvature of a rear lane based on the driving data (see Figs. 1, 3, 8 - 9 ~ process method step S820, S910, ¶0007 - ¶0008, ¶0025, and ¶0034, Kim discloses vehicle road curvature control device 100 comprising a road curvature calculator that calculates the road curvature in front of the vehicle 300 and behind the vehicle 300 based upon detected plurality of objects (obstacles) on roadways, and considers the relative speed of objects (other vehicles) respective to the vehicle 300).  Kim further teaches determining a lane change possibility of the vehicle based on the recognized curvature of the of the rear lane (Shalev discloses a processing unit 110 which utilizes image capturing devices (122, 124, 126) that performs multi-frame analysis of candidate objects in front of and behind the vehicle, and subsequently constructs a set of measurements (see process method steps S546 / S554) of the road which inform processing unit 110 that the vehicle 200 is traveling a curved road geometry.  Modifying the lane curvature recognition system of Shalev (see Figs. 5B - 5C ~ process methods steps 554 - 556.  Fig. 5E ~ process methods steps 574.  See Fig. 5F ~ process methods steps 580 - 582.  See ¶0176 - ¶0177, ¶0188, and ¶0716 of Shalev) with the road curvature calculator of Kim (see Figs. 1, 3, 8 - 9 ~ process method step S820, S910, ¶0007 - ¶0008, and ¶0025 of Kim), facilitates determining a lane change possibility of the vehicle based on the recognized curvature of the rear lane.  This would simply be the addition of prior art elements according to known methods yielding predictable results. See: MPEP 2143).
Shalev is analogous art to the claimed invention as it relates to an advanced driver assistance system in that it provides image and non-image sensors to recognize curvatures of roadways / road lanes to determine possibility of a lane change. Kim is analogous art to the claimed invention as it relates to a road curvature control device in that it provides recognize curvatures of a rear lane.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Shalev’s ADAS with the road curvature calculator, as taught by Kim, to provide recognizing a curvature of a rear lane, thereby enabling benefits, including but not limited to:  enhancing vision systems to increase efficiency of lane change and overtaking maneuvers.
As to Claim 2,
Modified Shalev substantially discloses the advanced driver assistance system according to claim 1, wherein, 
in response to determining that a lane change of the vehicle is impossible, the controller is configured to obtain speed information of the other vehicle (see ¶0236 and ¶0296, Shalev teaches in response to determining that a lane change of the vehicle is impossible, the controller is configured to obtain speed information of the other vehicle) and 
control an output of a deceleration control signal or an acceleration control signal based on the obtained speed information of the other vehicle.  (See Figs. 5E - 5F, 7 - 9 ~ process method steps 576, 584, 730, 803 - 805.  See Fig. 13 ~ process method steps 1307 - 1315, ¶0204 - ¶0205, ¶0295-¶0296, and ¶0691, Shalev discloses processing unit 110 which controls an output of a throttle control signal to affect deceleration based on the determined lane change possibility after considering the constraints imposed upon the vehicle (especially constraints from other vehicles on the roadway perceived as obstacles, in front and behind the host vehicle).
As to Claim 3,
Modified Shalev substantially discloses the advanced driver assistance system according to claim 1, wherein, 
in response to determining that a lane change of the vehicle is impossible, 
the controller is configured to control an output of notification information for collision avoidance.  (See Figs. 5E - 5F, 7 - 9 ~ process method steps 576, 584, 730, 803 - 805.  See Fig. 13 ~ process method steps 1307 - 1315, ¶0204 - ¶0205, ¶0295-¶0296, and ¶0745, Shalev teaches a safety system wherein if the vehicle does not correspond with a safe distance to perform a lane change (lane change being impossible), then an alert sounds signifying this negative condition, and the vehicle further outputs notification information for collision avoidance on a vehicle display).
As to Claim 4,
Modified Shalev substantially discloses the advanced driver assistance system according to claim 1, 
wherein the controller is configured to obtain a target steering angle based on a target yaw rate obtained in advance (see In particular, Shalev teaches computer readable memory that periodically stores driving speed data, see ¶0012, ¶0091, ¶0093, ¶0102. Shalev teaches yaw rate data and steering data while driving see Fig. 5E, ¶0185, ¶0813, and ¶0822) and 
a yaw rate detected by a yaw rate detector, and generate the steering control signal corresponding to the obtained target steering angle.  (See Figs. 5E - 5F, 7 - 9 ~ process method steps 576, 584, 730, 803 - 805.  See Fig. 13 ~ process method steps 1307 - 1315, ¶0185, ¶0204 - ¶0205, ¶0813, and ¶0822, Shalev teaches yaw rate data and steering data while driving and utilizes processing unit 110 which controls an output of a steering control signal respective to the obtained target steering angle and / or heading).
As to Claim 8,
Shalev’s ADAS discloses a vehicle (see Fig. 1, ¶0005, ¶0109, ¶0659,  ¶0704, and ¶0713, Shalev discloses an ADAS where vehicle 100 performs navigational responses based upon acquired image data correlated to GPS data, vehicle 200 sensor data, and map data by processing unit 110) comprising: 
a camera configured to obtain an image of a road ahead and output image data (see Fig. 1 and ¶0091, image acquisition unit 120 comprises cameras 122, 124, 126 providing visual information such as road / lane markings); 
an obstacle detector configured to detect an obstacle and output obstacle data (see ¶0761-¶0764, Shalev teaches an obstacle detections system  wherein obstacles are detected and their respective obstacle data is outputted); 
a driving information detector configured to detect driving information of a vehicle (¶0103 and ¶0163, Shalev discloses teaches a radar, and / or LIDAR working in combination with image capture devices 122, 124, and 126 to detection and acquire data such as lane / road markings and signs, other vehicles, pedestrians, and traffic signals, etc.); 
a controller configured to: 
recognize a curvature of a front lane based on the image data (see Fig. 5C ~ process methods steps 554 - 556.  Fig. 5E ~ process methods steps 574.  See Fig. 5F ~ process methods steps 580 - 582.  See ¶0176 - ¶0177, ¶0188, and ¶0314, Shalev discloses processing unit 110 which comprising cameras that utilize multi-frame analysis to perform look-ahead assessment of road lanes where leading vehicles are detected and then assessed to see if those leading vehicles are demonstrating driving consistent with curved road geometries), 
determine a lane change possibility based on the recognized curvature of the front lane (see Fig. 5C ~ process methods steps 554 - 556.  Fig. 5E ~ process methods steps 574.  See Fig. 5F ~ process methods steps 580 - 582.  See ¶0176 - ¶0177, ¶0188, and ¶0716, Shalev teaches a vehicle navigation planning process that discloses performing lane change and overtaking maneuvers that consider curvatures of the front lane), and
the obstacle data (see ¶0093,¶0101, ¶0166 - ¶0167, and ¶0761-¶0764, Shalev teaches obstacle data as pedestrians, other vehicles, and / or other objects that may be in the lane in an area forward of to the sides or rear of a vehicle 200), and 
control at least one of steering, deceleration and acceleration based on the determined lane change possibility (see Figs. 5E - 5F, 7 - 9 ~ process method steps 576, 584, 730, 803 - 805.  See Fig. 13 ~ process method steps 1307 - 1315, ¶0204 - ¶0205, ¶0295-¶0296, Shalev discloses processing unit 110 which controls an output of a steering control signal based on the determined lane change possibility after considering the constraints imposed upon the vehicle (especially constraints from other vehicles on the roadway perceived as obstacles, in front and behind the host vehicle); 
a steering device configured to perform steering in response to a command of the controller (see process method steps 576, 584, 730, 803 - 805, Shalev discloses steering actuators that perform yaw control of the vehicle); a
 braking device configured to perform deceleration in response to the command of the controller (see ¶0228, ¶0388, ¶06664-¶0668, Shalev discloses actuators that perform braking to output deceleration of the vehicle); and 
an engine configured to perform acceleration in response to the command of the controller.  (See ¶0662, ¶0669, and ¶0716, ¶0765, and ¶0773, Shalev discloses actuators that perform throttle action to perform acceleration control of the vehicle).
However, Shalev’s advanced drive assistance system does not teach, or suggest recognizing a curvature of a rear lane based on the driving information, and
determining a lane change possibility based on the recognized curvature of the recognized curvature of the rear lane.
On the other hand, Kim teaches recognizing a curvature of a rear lane based on the driving data (see Figs. 1, 3, 8 - 9 ~ process method step S820, S910, ¶0007 - ¶0008, ¶0025, and ¶0034, Kim discloses vehicle road curvature control device 100 comprising a road curvature calculator that calculates the road curvature in front of the vehicle 300 and behind the vehicle 300 based upon detected plurality of objects (obstacles) on roadways, and considers the relative speed of objects (other vehicles) respective to the vehicle 300).  Kim further teaches determining a lane change possibility of the vehicle based on the recognized curvature of the of the rear lane (Shalev discloses a processing unit 110 which utilizes image capturing devices (122, 124, 126) that performs multi-frame analysis of candidate objects in front of and behind the vehicle, and subsequently constructs a set of measurements (see process method steps S546 / S554) of the road which inform processing unit 110 that the vehicle 200 is traveling a curved road geometry.  Modifying the lane curvature recognition system of Shalev (see Figs. 5B - 5C ~ process methods steps 554 - 556.  Fig. 5E ~ process methods steps 574.  See Fig. 5F ~ process methods steps 580 - 582.  See ¶0176 - ¶0177, ¶0188, and ¶0716 of Shalev) with the road curvature calculator of Kim (see Figs. 1, 3, 8 - 9 ~ process method step S820, S910, ¶0007 - ¶0008, and ¶0025 of Kim), facilitates determining a lane change possibility of the vehicle based on the recognized curvature of the rear lane.  This would simply be the addition of prior art elements according to known methods yielding predictable results. See: MPEP 2143).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Shalev’s ADAS with the road curvature calculator, as taught by Kim, to provide recognizing a curvature of a rear lane, thereby enabling benefits, including but not limited to:  enhancing vision systems to increase efficiency of lane change and overtaking maneuvers.
As to Claim 9,
Modified Shalev substantially discloses the vehicle according to claim 8, wherein the controller is configured to: 
obtain position information of another vehicle based on the obstacle data (see ¶0093, ¶0101, ¶0166 - ¶0167, and ¶0761-¶0764, Shalev teaches position information of another vehicle respective to obstacle data, including but not limited to, pedestrians, other vehicles, and / or other objects that may be in the lane in an area forward of, to the sides or rear of a vehicle 200); and 
based on the recognized curvature of the front lane (see Fig. 5C ~ process methods steps 554 - 556.  Fig. 5E ~ process methods steps 574.  See Fig. 5F ~ process methods steps 580 - 582.  See ¶0176 - ¶0177, ¶0188, and ¶0314, Shalev discloses recognition of curvature of the front lane), and 
the position information of the other vehicle (see ¶0093,¶0101, ¶0166 - ¶0167, and ¶0761-¶0764, Shalev teaches obstacle data as pedestrians, other vehicles, and / or other objects that may be in the lane in an area forward of to the sides or rear of a vehicle 200), 
determine whether a lane on which the other vehicle is driving is the same as a lane to be changed (Shalev teaches obstacle data as pedestrians, other vehicles, and / or other objects that may be in the lane in an area forward of to the sides or rear of a vehicle 200.  (See ¶0093,¶0101, ¶0166 - ¶0167, and ¶0761-¶0764 of Shalev).  Shalev further teaches a vehicle navigation planning process wherein other vehicles (obstacles) can be positioned and driving directly behind the subject vehicle in the same lane as the lane to be changed.  (See Fig. 5C ~ process methods steps 554 - 556.  Fig. 5E ~ process methods steps 574.  See Fig. 5F ~ process methods steps 580 - 582.  See ¶0176 - ¶0177, ¶0188, and ¶0716 of Shalev).
However, Shalev’s advanced drive assistance system does not teach, or suggest determining whether a lane on which the other vehicle is driving is the same as a lane to be changed, based on the recognized curvature of the rear lane.
On the other hand, Kim teaches recognizing a curvature of a rear lane based on the driving data (see Figs. 1, 3, 8 - 9 ~ process method step S820, S910, ¶0007 - ¶0008, ¶0025, and ¶0034, Kim discloses vehicle road curvature control device 100 comprising a road curvature calculator that calculates the road curvature in front of the vehicle 300 and behind the vehicle 300 based upon detected plurality of objects (obstacles) on roadways, and considers the relative speed of objects (other vehicles) respective to the vehicle 300).  Kim further teaches determining whether a lane on which the other vehicle is driving is the same as a lane to be changed, based on the recognized curvature of the rear lane.  (Modifying the lane curvature recognition system of Shalev where Shalev’s system considers position information of target vehicles respective to the subject vehicle, where the target vehicles may be in front of, next to, or behind the subject vehicle (see Figs. 5B - 5C ~ process methods steps 554 - 556.  Fig. 5E ~ process methods steps 574.  See Fig. 5F ~ process methods steps 580 - 582.  See ¶0176 - ¶0177, ¶0188, and ¶0716 of Shalev) with the road curvature calculator of Kim (see Figs. 1, 3, 8 - 9 ~ process method step S820, S910, ¶0007 - ¶0008, and ¶0025 of Kim), facilitates determining whether a lane on which the other vehicle is driving is the same as a lane to be changed, based on the recognized curvature of the rear lane.  This would simply be the addition of prior art elements according to known methods yielding predictable results. See: MPEP 2143).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Shalev’s ADAS with the road curvature calculator, as taught by Kim, to provide lane change feasibility while recognizing a curvature of a rear lane, thereby enabling benefits, including but not limited to:  enhancing vision systems to increase efficiency of lane change and overtaking maneuvers.
As to Claim 14,
Modified Shalev substantially discloses the vehicle according to claim 8, wherein, in response to determining that a lane change of the vehicle is impossible, the controller is configured to obtain speed information of the other vehicle (see ¶0236 and ¶0296, Shalev teaches in response to determining that a lane change of the vehicle is impossible, the controller is configured to obtain speed information of the other vehicle) and 
control an output of a deceleration control signal or an acceleration control signal based on the obtained speed information of the other vehicle.  (See Figs. 5E - 5F, 7 - 9 ~ process method steps 576, 584, 730, 803 - 805.  See Fig. 13 ~ process method steps 1307 - 1315, ¶0204 - ¶0205, ¶0295-¶0296, and ¶0691, Shalev discloses processing unit 110 which controls an output of a throttle control signal to affect deceleration based on the determined lane change possibility after considering the constraints imposed upon the vehicle (especially constraints from other vehicles on the roadway perceived as obstacles, in front and behind the host vehicle).
As to Claim 15,
Modified Shalev substantially discloses the vehicle according to claim 8, further comprising: 
at least one of a display and a sound output, wherein, in response to determining that a lane change of the vehicle is impossible (see Figs. 5E - 5F, 7 - 9 ~ process method steps 576, 584, 730, 803 - 805.  See Fig. 13 ~ process method steps 1307 - 1315, ¶0204 - ¶0205, ¶0295-¶0296, and ¶0745, Shalev teaches a safety system that provides a haptic vibrational sound and a visual alert on either a heads-up display or augmented reality display to notify the vehicle passenger whether or not a lane change is possible.  The alert sounds in the negative if the vehicle does not correspond with a safe distance to perform a lane change), the controller is configured to 
control at least one of the display and the sound output to control an output of notification information for collision avoidance.  (See Figs. 5E - 5F, 7 - 9 ~ process method steps 576, 584, 730, 803 - 805.  See Fig. 13 ~ process method steps 1307 - 1315, ¶0204 - ¶0205, ¶0295-¶0296, ¶0745, ¶0754, and ¶0778,  Shalev further teaches information for collision avoidance on the display).
As to Claim 16,
Shalev’s ADAS discloses a method of controlling a vehicle (see Fig. 1, ¶0005, ¶0109, ¶0659,  ¶0704, and ¶0713, Shalev’s AV navigation system discloses a method for performing vehicle navigational control responses based upon acquired image data correlated to GPS data, vehicle 200 sensor data, and map data by processing unit 110) comprising: 
obtaining, by a camera, an image of a road ahead (see Figs. 1, 5C, and 5E- 5F, and ¶0091.  In particular, see Fig. 5C ~ process methods steps 554 - 556.  See Fig. 5E ~ process methods steps 574.  See Fig. 5F ~ process methods steps 580 - 582, Shalev discloses image acquisition unit 120 comprises cameras 122, 124, 126 that utilize multi-frame analysis to perform look-ahead operations providing visual information such as road / lane markings); 
recognizing, by a controller, a curvature of a front lane from the obtained road image (see Fig. 5C ~ process methods steps 554 - 556.  Fig. 5E ~ process methods steps 574.  See Fig. 5F ~ process methods steps 580 - 582.  See ¶0176 - ¶0177, ¶0188, and ¶0314, Shalev discloses processing unit 110 which comprising cameras that utilize multi-frame analysis to perform look-ahead assessment of road lanes where leading vehicles are detected and then assessed to see if those leading vehicles are demonstrating driving consistent with curved road geometries); 
obtaining, by the controller, position information and speed information of another vehicle based on obstacle information detected by an obstacle detector (see ¶0012, ¶0091, ¶0093, and ¶0761-¶0764. In particular, see ¶0763 and ¶0768, Shalev teaches computer readable memory that stores data relating to position information of other vehicles relative to the subject vehicle in order for the subject vehicle to orient itself and navigate around the other vehicles (obstacles)); 
periodically storing, by a storage, driving speed information, yaw rate information, and steering angle information while driving (see In particular, Shalev teaches computer readable memory that periodically stores driving speed data, see ¶0012, ¶0091, ¶0093, ¶0102. Shalev teaches yaw rate data and steering data while driving see Fig. 5E, ¶0185, ¶0813, and ¶0822); and
controlling, by the controller, at least one of steering, deceleration, and acceleration based on the determined lane change possibility.  (See Figs. 5E - 5F, 7 - 9 ~ process method steps 576, 584, 730, 803 - 805.  See Fig. 13 ~ process method steps 1307 - 1315, ¶0204 - ¶0205, ¶0295-¶0296, Shalev discloses processing unit 110 which controls an output of a steering control signal based on the determined lane change possibility after considering the constraints imposed upon the vehicle (especially constraints from other vehicles on the roadway perceived as obstacles, in front and behind the host vehicle).
Shalev discloses a processing unit 110 which utilizes image capturing devices (122, 124, 126) that performs multi-frame analysis of candidate objects in front of and behind the vehicle, and subsequently constructs a set of measurements (see process method steps S546 / S554 of Shalev) of the road which inform processing unit 110 that the vehicle 200 is traveling a curved road geometry.  Shalev further determines, by the controller a lane change possibility based on the recognized curvature of the front lane (see Fig. 5C ~ process methods steps 554 - 556.  Fig. 5E ~ process methods steps 574.  See Fig. 5F ~ process methods steps 580 - 582.  See ¶0176 - ¶0177, ¶0188, and ¶0716, Shalev teaches a vehicle navigation planning process that discloses performing lane change and overtaking maneuvers that consider curvatures of the front lane).
Modifying the ADAS of Shalev which comprises the position information, speed information of the other vehicle (see ¶0093,¶0101, ¶0166 - ¶0167, and ¶0761-¶0764, Shalev teaches obstacle data as pedestrians, other vehicles, and / or other objects that may be in the lane in an area forward of to the sides or rear of a vehicle 200), and steering angle information in response to determining that a lane change is necessary (see Fig. 5C ~ process methods steps 554 - 556.  Fig. 5E ~ process methods steps 574.  See Fig. 5F ~ process methods steps 580 – 582 and ¶0166 of Shalev, teaching a vehicle navigation planning process that considers steering angle data in process of performing lane change) with the road curvature calculator of Kim, with the road curvature calculator of Kim, facilitates recognizing, by the controller, a curvature of a rear lane based on the periodically stored driving speed information, yaw rate information (see Figs. 1, 3, 8 - 9 ~ process method step S820, S910, ¶0007 - ¶0008, ¶0025, and ¶0034, Kim discloses vehicle road curvature control device 100 comprising a road curvature calculator that calculates the road curvature in front of the vehicle 300 and behind the vehicle 300 based upon detected plurality of objects (obstacles) on roadways, and considers the relative speed of objects (other vehicles) respective to the vehicle 300.  This would simply be the addition of prior art elements according to known methods yielding predictable results. See: MPEP 2143).
Modifying the lane curvature recognition system of Shalev (see Figs. 5B - 5C ~ process methods steps 554 - 556.  Fig. 5E ~ process methods steps 574.  See Fig. 5F ~ process methods steps 580 - 582.  See ¶0176 - ¶0177, ¶0188, and ¶0716 of Shalev) with the road curvature calculator of Kim, facilitates determining a lane change possibility of the vehicle based on the recognized curvature of the rear lane (see Figs. 1, 3, 8 - 9 ~ process method step S820, S910, ¶0007 - ¶0008, and ¶0025 of Kim).  This would simply be the addition of prior art elements according to known methods yielding predictable results. See: MPEP 2143.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Shalev’s ADAS with the road curvature calculator, as taught by Kim, to provide recognizing a curvature of a rear lane, thereby enabling benefits, including but not limited to:  enhancing vision systems to increase efficiency of lane change and overtaking maneuvers.
As to Claim 18,
Modified Shalev substantially discloses the method according to claim 16, further comprising: 
in response to determining that the lane change is possible (see Fig. 5C ~ process methods steps 554 - 556.  Fig. 5E ~ process methods steps 574.  See Fig. 5F ~ process methods steps 580 - 582.  See ¶0176 - ¶0177, ¶0188, and ¶0716, Shalev teaches a vehicle navigation planning process that discloses lane change possibility), 
obtaining, by the controller, a target steering angle based on a target yaw rate obtained in advance (see In particular, Shalev teaches computer readable memory that periodically stores driving speed data, see ¶0012, ¶0091, ¶0093, ¶0102. Shalev teaches yaw rate data and steering data while driving see Fig. 5E, ¶0185, ¶0813, and ¶0822) and 
a yaw rate detected by a yaw rate detector (see Figs. 5E - 5F, 7 - 9 ~ process method steps 576, 584, 730, 803 - 805.  See Fig. 13 ~ process method steps 1307 - 1315, ¶0185, ¶0204 - ¶0205, ¶0813, and ¶0822, Shalev teaches yaw rate data being detected (calculated)); and 
controlling, by the controller, the steering based on the obtained target steering angle. (See Figs. 5E - 5F, 7 - 9 ~ process method steps 576, 584, 730, 803 - 805.  See Fig. 13 ~ process method steps 1307 - 1315, ¶0185, ¶0204 - ¶0205, ¶0813, and ¶0822, Shalev teaches yaw rate data and steering data while driving and utilizes processing unit 110 which controls an output of a steering control signal respective to the obtained target steering angle and / or heading).
As to Claim 20,
Modified Shalev substantially discloses the method according to claim 16, further comprising: 
in response to receiving a lane change command through an input, determining, by the controller (see Figs. 5E - 5F, 7 - 9 ~ process method steps 576, 584, 730, 803 - 805.  See Fig. 13 ~ process method steps 1307 - 1315, ¶0204 - ¶0205, ¶0295-¶0296, Shalev discloses processing unit 110 which controls an output of a steering control signal based on the determined lane change possibility after considering the constraints imposed upon the vehicle (especially constraints from other vehicles on the roadway perceived as obstacles, in front and behind the host vehicle), 
a lane change possibility based on the recognized curvature of the front lane (see Fig. 5C ~ process methods steps 554 - 556.  Fig. 5E ~ process methods steps 574.  See Fig. 5F ~ process methods steps 580 - 582.  See Fig. 13 ~ process method steps 1307 – 1315.  See ¶0176 - ¶0177 and ¶0188, Shalev discloses processing unit 110 which comprising cameras that utilize multi-frame analysis to perform look-ahead assessment of road lanes where leading vehicles are detected and then assessed to see if those leading vehicles are demonstrating driving consistent with curved road geometries), 
the position information and speed information of the other vehicle (see ¶0093,¶0101, and ¶0166 - ¶0167, Shalev teaches position information of another vehicle as other vehicles, and / or other objects may be in the lane in an area forward of to the sides or rear of a vehicle 200.  See ¶0761-¶0764, Shalev further teaches an obstacle detections system wherein obstacles are detected and their respective obstacle speed data is outputted); and 
outputting, by the controller, information about the lane change possibility through at least one of display and sound output.  (See Figs. 5E - 5F, 7 - 9 ~ process method steps 576, 584, 730, 803 - 805.  See Fig. 13 ~ process method steps 1307 - 1315, ¶0204 - ¶0205, ¶0295-¶0296, and ¶0745, Shalev teaches a safety system that provides a haptic vibrational sound and a visual alert on either a heads-up display or augmented reality display to notify the vehicle passenger whether or not a lane change is possible.  The alert sounds in the negative if the vehicle does not correspond with a safe distance to perform a lane change).
However, Shalev’s advanced drive assistance system does not teach, or suggest recognizing a curvature of a rear lane based on the driving information, and
determining a lane change possibility based on the recognized curvature of the recognized curvature of the rear lane.
On the contrary, Kim teaches recognizing a curvature of a rear lane based on the driving data (see Figs. 1, 3, 8 - 9 ~ process method step S820, S910, ¶0007 - ¶0008, ¶0025, and ¶0034, Kim discloses vehicle road curvature control device 100 comprising a road curvature calculator that calculates the road curvature in front of the vehicle 300 and behind the vehicle 300 based upon detected plurality of objects (obstacles) on roadways, and considers the relative speed of objects (other vehicles) respective to the vehicle 300).  Kim further teaches determining a lane change possibility of the vehicle based on the recognized curvature of the of the rear lane (Shalev discloses a processing unit 110 which utilizes image capturing devices (122, 124, 126) that performs multi-frame analysis of candidate objects in front of and behind the vehicle, and subsequently constructs a set of measurements (see process method steps S546 / S554) of the road which inform processing unit 110 that the vehicle 200 is traveling a curved road geometry.  Modifying the lane curvature recognition system of Shalev (see Figs. 5B - 5C ~ process methods steps 554 - 556.  Fig. 5E ~ process methods steps 574.  See Fig. 5F ~ process methods steps 580 - 582.  See ¶0176 - ¶0177, ¶0188, and ¶0716 of Shalev) with the road curvature calculator of Kim (see Figs. 1, 3, 8 - 9 ~ process method step S820, S910, ¶0007 - ¶0008, and ¶0025 of Kim), facilitates determining a lane change possibility of the vehicle based on the recognized curvature of the rear lane.  This would simply be the addition of prior art elements according to known methods yielding predictable results. See: MPEP 2143).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Shalev’s ADAS with the road curvature calculator, as taught by Kim, to provide recognizing a curvature of a rear lane, thereby enabling benefits, including but not limited to:  enhancing vision systems to increase efficiency of lane change and overtaking maneuvers.
Claims 5, 10 – 11, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0291728 A1 to Shalev-Shwartz et al. (herein after "Shalev") in view of U.S. Patent Application Publication No. 2020/0108837 A1 to KIM et al. (herein after "Kim") as to claims 1, 8, and 16 respectively above, and further in view of U.S. Patent Application Publication No. 2020/0180638 A1 to KANOH (herein after "Kanoh").
As to Claim 5,
Modified Shalev substantially discloses the advanced driver assistance system according to claim 1, wherein the controller is configured to: 
obtain the speed information of the other vehicle (see ¶0012, ¶0091, ¶0093, ¶0102, Shalev teaches acquiring driving speed data of the other vehicle (obstacles)). 
However, Shalev’s advanced drive assistance system does not teach, or suggest obtaining a time to collision (TTC) with the other vehicle based on the obtained speed information and position information; and 
in response to the obtained TTC being greater than or equal to a predetermined reference time, determine that a lane change is possible.
Kanoh’s work presents a vehicle control system comprising object detection configured to perform travel control for a host vehicle on the basis of a detection result of the detector, and determining whether or not a detected object is present in a blind spot area, the blind spot area being outside the detection area, and performing travel control for changing a relative position of the host vehicle with respect to the object in the blind spot area when the object is present in the blind spot area.
Kanoh further teaches obtaining a time to collision (TTC) with the other vehicle based on the obtained speed information and position information (see Fig. 6 ~ process method steps S102 - S104 and S110 - S118.  

    PNG
    media_image5.png
    718
    491
    media_image5.png
    Greyscale

See ¶0043 - ¶0044, and ¶0102 -  ¶0107,  Kanoh teaches tracking processor 16b acquires speed information of the other vehicle and acquiring a TTC of the other vehicle (object / adjacent vehicle) according to the obtained speed information and position information); and in response to the obtained TTC being greater than or equal to a predetermined reference time, determine that a lane change is possible.  (See Fig. 3 ~ 123, Fig. 6 ~ process method steps S110 - S118, ¶0107 and ¶0144, Kanoh teaches a lane change possibility determiner 123a wherein it considers a vehicle existing in an adjacent lane (target lane) and calculates whether the lane change is possible based upon a TTC being greater than a predetermined threshold value (time)).
Kanoh is analogous art to the claimed invention as it relates to a lane change control system in that it provides enhancing lane change determinations based upon time-to-collision.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Shalev’s ADAS with obtaining a time to collision (TTC) with the other vehicle based on the obtained speed information and position information, as taught by Kanoh, to provide increased degrees of freedom while performing lane changes, thereby enabling benefits, including but not limited to:  enhancing greater and more timely execution strategies for lane change and overtaking maneuvers.
As to Claim 10,
Modified Shalev substantially discloses the vehicle according to claim 8, wherein the controller is configured to: 
obtain the position information of the other vehicle driving on another lane based on the obstacle data (see ¶0761-¶0764. In particular, see ¶0763, Shalev teaches acquiring the position information of the other vehicle (obstacles) on another lane based respective to obstacle data). 
However, Shalev’s advanced drive assistance system does not teach, or suggest obtaining one of a time to collision (TTC) with the other vehicle, a distance to collision (DTC) with the other vehicle, or a lane changeable distance based on the obtained position information of the other vehicle 
as information for determining a possibility of collision with the other vehicle.
On the other hand, Kanoh teaches obtaining one of a time to collision (TTC) with the other vehicle based on the obtained position information of the other vehicle (see Fig. 6 ~ process method steps S102 - S104 and S110 - S118, ¶0043 - ¶0044, and ¶0102 -  ¶0107,  Kanoh teaches tracking processor 16b acquires speed information of the other vehicle and acquiring a TTC of the other vehicle (object / adjacent vehicle) according to the obtained speed information and position information) as information for determining a possibility of collision with the other vehicle.  (See Fig. 6 ~ process method steps S102 - S104 and S110 - S118 and ¶0107, Kanoh teaches lane change possibility determiner 123a which considers TTC as a possibility of collision with the other vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Shalev’s ADAS with obtaining a time to collision (TTC) with the other vehicle, as taught by Kanoh, to provide enhancing lane change determinations based upon time-to-collision, thereby enabling benefits, including but not limited to:  enhancing greater diversity in, and more timely execution strategies for lane change and overtaking maneuvers.
As to Claim 11,
Modified Shalev substantially discloses the vehicle according to claim 10, wherein the controller is configured to: 
in response to determining that the other vehicle is driving in another lane ahead, obtain speed information of the other vehicle (see ¶0012, ¶0091, ¶0093, ¶0102, Shalev teaches acquiring driving speed data of the other vehicle (obstacles)). 
However, Shalev’s advanced drive assistance system does not teach, or suggest based on the obtained speed information and position information, obtain the TTC with the other vehicle; and 
in response to the obtained TTC being greater than or equal to a predetermined reference time, determine that a lane change is possible.
On the contrary, Kanoh teaches obtaining a time to collision (TTC) with the other vehicle based on the obtained speed information and position information (see Fig. 6 ~ process method steps S102 - S104 and S110 - S118.  See ¶0043 - ¶0044, and ¶0102 -  ¶0107,  Kanoh teaches tracking processor 16b acquires speed information of the other vehicle and acquiring a TTC of the other vehicle (object / adjacent vehicle) according to the obtained speed information and position information); and in response to the obtained TTC being greater than or equal to a predetermined reference time, determine that a lane change is possible.  (See Fig. 3 ~ 123, Fig. 6 ~ process method steps S110 - S118, ¶0107 and ¶0144, Kanoh teaches a lane change possibility determiner 123a wherein it considers a vehicle existing in an adjacent lane (target lane) and calculates whether the lane change is possible based upon a TTC being greater than a predetermined threshold value (time)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Shalev’s ADAS with obtaining a time to collision (TTC) with the other vehicle based on the obtained speed information and position information, as taught by Kanoh, to provide increased degrees of freedom while performing lane changes, thereby enabling benefits, including but not limited to:  enhancing greater diversity in, and more timely execution strategies for lane change and overtaking maneuvers.
As to Claim 17,
Modified Shalev substantially discloses the method according to claim 16, wherein the determining of the lane change possibility includes: 
recognizing a lane in which the other vehicle is driving based on the recognized curvature of the front lane (see Fig. 5C ~ process methods steps 554 - 556.  Fig. 5E ~ process methods steps 574.  See Fig. 5F ~ process methods steps 580 - 582.  See ¶0176 - ¶0177, ¶0188, and ¶0314, Shalev discloses processing unit 110 which comprising cameras that utilize multi-frame analysis to perform look-ahead assessment of road lanes where leading vehicles are detected and then assessed to see if those leading vehicles are demonstrating driving consistent with curved road geometries), 
determining whether the recognized lane of the other vehicle is the same as a lane to be changed (see Shalev teaches obstacle data as pedestrians, other vehicles, and / or other objects that may be in the lane in an area forward of to the sides or rear of a vehicle 200.  (See ¶0093,¶0101, ¶0166 - ¶0167, and ¶0761-¶0764 of Shalev).  Shalev further teaches a vehicle navigation planning process wherein other vehicles (obstacles) can be positioned and driving directly behind the subject vehicle in the same lane as the lane to be changed.  (See Fig. 5C ~ process methods steps 554 - 556.  Fig. 5E ~ process methods steps 574.  See Fig. 5F ~ process methods steps 580 - 582.  See ¶0176 - ¶0177, ¶0188, and ¶0716 of Shalev)); 
in response to determining that the possibility of collision exists, determining that the lane change is impossible (see Figs. 5E - 5F, 7 - 9 ~ process method steps 576, 584, 730, 803 - 805.  See Fig. 13 ~ process method steps 1307 - 1315, ¶0204 - ¶0205, ¶0295-¶0296, and ¶0745, Shalev teaches a safety system wherein if the vehicle does not correspond with a safe distance to perform a lane change (lane change being impossible), then an alert sounds signifying this negative condition); and 
in response to determining that there is no the possibility of collision, determining that the lane change is possible.  (See Figs. 5E - 5F, 7 - 9 ~ process method steps 576, 584, 730, 803 - 805.  See Fig. 13 ~ process method steps 1307 - 1315, ¶0204 - ¶0205, ¶0295-¶0296, and ¶0745, Shalev teaches in response to determining that there is no the possibility of collision, determining that the lane change is possible).
However, Shalev’s advanced drive assistance system does not teach, or suggest the recognized curvature of the rear lane, and 
the position information of the other vehicle;
in response to determining that the recognized lane of the other vehicle is the same as the lane to be changed, determining a possibility of collision; 
Modifying the lane curvature recognition system of Shalev (see Figs. 5B - 5C ~ process methods steps 554 - 556.  Fig. 5E ~ process methods steps 574.  See Fig. 5F ~ process methods steps 580 - 582.  See ¶0176 - ¶0177, ¶0188, and ¶0716 of Shalev) which comprises the position information of the other vehicle (see ¶0093,¶0101, ¶0166 - ¶0167, and ¶0761-¶0764 of Shalev, teaching obstacle data as pedestrians, other vehicles, and / or other objects that may be in the lane in an area forward of to the sides or rear of a vehicle 200),
with the road curvature calculator of Kim, facilitates determining a lane change possibility of the vehicle based on the recognized curvature of the rear lane and the position information of the other vehicle (see Figs. 1, 3, 8 - 9 ~ process method step S820, S910, ¶0007 - ¶0008, and ¶0025 of Kim).  This would simply be the addition of prior art elements according to known methods yielding predictable results. See: MPEP 2143.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Shalev’s ADAS with the road curvature calculator, as taught by Kim, to provide recognizing a curvature of a rear lane, thereby enabling benefits, including but not limited to:  enhancing vision systems to increase efficiency of lane change and overtaking maneuvers.
Kanoh teaches in response to determining that the recognized lane of the other vehicle is the same as the lane to be changed, determining a possibility of collision.  (See Fig. 6 ~ process method steps S102 - S104 and S110 - S118 and ¶0107, Kanoh teaches lane change possibility determiner 123a which considers TTC as a possibility of collision with the other vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Shalev’s ADAS where in response to determining that the recognized lane of the other vehicle is the same as the lane to be changed, determining a possibility of collision, as taught by Kanoh, to provide increased degrees of freedom while performing lane changes, thereby enabling benefits, including but not limited to:  enhancing greater diversity in, and more timely execution strategies for lane change and overtaking maneuvers.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0291728 A1 to Shalev-Shwartz et al. (herein after "Shalev") in view of U.S. Patent Application Publication No. 2020/0108837 A1 to KIM et al. (herein after "Kim") as to claims 1 and 10 respectively above, and further in view of U.S. Patent Application Publication No. 2018/0158338 A1 to KAWAGUCHI et al. (herein after "Kawaguchi").
As to Claim 6,
Modified Shalev substantially discloses the advanced driver assistance system according to claim 1, wherein the controller is configured to: 
obtain the speed information of the other vehicle (see ¶0012, ¶0091, ¶0093, ¶0102, Shalev teaches acquiring driving speed data of the other vehicle (obstacles)). 
However, Shalev’s advanced drive assistance system does not teach, or suggest obtaining a distance to collision (DTC) with the other vehicle based on the obtain speed information; and 
in response to the obtained DTC being greater than or equal to a predetermined reference distance, determine that a lane change is possible.
Kawaguchi’s work presents a driving supporter wherein it obtains a vehicle departure - possibility value, further detecting another vehicle located diagonally at a rear of an own vehicle and obtain a relative positional relationship between them ; controlling lane - departure prevention support when the departure - possibility value is greater than or equal to a threshold value.
Kawaguchi further teaches obtaining a distance to collision (DTC) with the other vehicle based on the obtain speed information (see Fig. 6 and ¶0026 - ¶0031.  In particular, see Fig. 6 ~ process method step S12.  

    PNG
    media_image6.png
    550
    536
    media_image6.png
    Greyscale

See ¶0027, Kawaguchi teaches acquiring a distance to collision with the other vehicle (vehicle 36) based on the obtained speed information); and in response to the obtained DTC being greater than or equal to a predetermined reference distance, determine that a lane change is possible.
Kawaguchi is analogous art to the claimed invention as it relates to an advanced driver assistance system (driver support system) in that it provides enhancing lane change determinations based upon distance to collision.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Shalev’s ADAS with obtaining a distance to collision (DTC) with the other vehicle based on the obtained speed information, as taught by Kawaguchi, to provide increased degrees of freedom while performing lane changes, thereby enabling benefits, including but not limited to:  enhancing greater and more timely execution strategies for lane change and overtaking maneuvers.

Claims 7 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0291728 A1 to Shalev-Shwartz et al. (herein after "Shalev") in view of U.S. Patent Application Publication No. 2020/0108837 A1 to KIM et al. (herein after "Kim") as to claims 1 and 16 respectively above, and further in view of U.S. Patent Application Publication No. 2017/0349173 A1 to NISHIGUCHI et al. (herein after "Nishiguchi").
As to Claim 7,
Modified Shalev substantially discloses the advanced driver assistance system according to claim 1, wherein the controller is configured to: 
obtain a distance to the other vehicle based on the obtained speed information and position information (see Fig. 55 ~ process method step 5508, ¶0766, host vehicle's controller performs acquisition of distance to the other vehicle (object) based upon image analysis, LIDAR / radar that provides position information and speed data of the other vehicle (object)); and
obtain a lane changeable distance based on a moving distance by reaction time, a moving distance by deceleration (see ¶0716 - ¶0717, ¶0727, ¶0768, and ¶0821, Shalev teaches lane change maneuvers based upon reaction time), and a safety distance (see ¶0716 - ¶0717, ¶0727, ¶0768, and ¶0821, Shalev teaches lane change maneuvers based upon reaction time); and a safety distance. (See ¶0740 - ¶0744, Shalev teaches lane changeable distance (lane change maneuvers) based upon a safety distance (proximity buffer)).
However, Shalev’s advanced drive assistance system does not teach, or suggest in response to the obtained distance exceeding the lane changeable distance, determine that a lane change is possible.
Nishiguchi’s work presents a lane change timing determination system, when a distance from a subject vehicle to a nearby vehicle is outside of a first distance threshold value, lane changing is determined to be permitted. Based upon distance threshold values.  In accordance with distance threshold values affecting lane changing, lane changing is permissible when a nearby vehicle decelerates or accelerates to move further away from a subject vehicle greater than a second distance threshold value, even if the distance is still within a first distance threshold value.
Nishiguchi further teaches in response to the obtained distance exceeding the lane changeable distance, determine that a lane change is possible.  (See ¶0004 and ¶0007 - ¶0008, Nishiguchi's driving assistance system teaches the permissibility of lane changing based on the relative distance, the relative speed).
Nishiguchi is analogous art to the claimed invention as it relates to a lane change timing determination system in that it provides determination of permissibility of lane changing based on the relative distance and the collision risk degree.  (See ¶0004 and ¶0008 of Nishiguchi).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Shalev’s ADAS with the permissibility of lane change based upon the inter-vehicle distance and TTC, as taught by Nishiguchi, to provide lane change safety distances, thereby enabling benefits, including but not limited to:  enhancing safety and facilitating smooth driving control when performing lane change and overtaking vehicle maneuvers.
As to Claim 19,
Modified Shalev substantially discloses the method according to claim 16, wherein the determining of the lane change possibility includes: 
in response to determining that the other vehicle is driving in another lane in the rear, obtaining the speed information of the other vehicle (see Fig. 55 ~ process method step 5508, ¶0766, host vehicle's controller performs acquisition of distance to the other vehicle (object) based upon image analysis, LIDAR / radar that provides position information and speed data of the other vehicle (object)); 
obtaining a distance to the other vehicle based on the obtained speed information and position information (see Fig. 55 ~ process method step 5508, ¶0766, host vehicle's controller performs acquisition of distance to the other vehicle (object) based upon image analysis, LIDAR / radar that provides position information and speed data of the other vehicle (object)); 
obtaining a lane changeable distance based on a moving distance by reaction time (see ¶0716 - ¶0717, ¶0727, ¶0768, and ¶0821, Shalev teaches lane changeable distance (lane change maneuvers) based upon reaction time), a moving distance by deceleration (see ¶0716 - ¶0717, ¶0726 - ¶0727, ¶0768, and ¶0821, Shalev teaches lane changeable distance (lane change maneuvers) based upon deceleration), and a safety distance.  (See ¶0740 - ¶0744, Shalev teaches lane changeable distance (lane change maneuvers) based upon a safety distance (proximity buffer)).
However, Shalev’s advanced drive assistance system does not teach, or suggest in response to the obtained distance exceeding the lane changeable distance, determine that a lane change is possible.
Nishiguchi, on the other hand, teaches in response to the obtained distance exceeding the lane changeable distance, determine that a lane change is possible.  (See ¶0004 and ¶0007 - ¶0008, Nishiguchi's driving assistance system teaches the permissibility of lane changing based on the relative distance, the relative speed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Shalev’s ADAS with the permissibility of lane change based upon the inter-vehicle distance and TTC, as taught by Nishiguchi, to provide lane change safety distances, thereby enabling benefits, including but not limited to:  enhancing safety and facilitating smooth driving control when performing lane change and overtaking vehicle maneuvers.

Claims 13 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0291728 A1 to Shalev-Shwartz et al. (herein after "Shalev") in view of U.S. Patent Application Publication No. 2020/0108837 A1 to KIM et al. (herein after "Kim"), and further in view of U.S. Patent Application Publication No. 2020/0180638 A1 to KANOH (herein after "Kanoh") as to claim 10 above, and further in view of U.S. Patent Application Publication No. 2017/0349173 A1 to NISHIGUCHI et al. (herein after "Nishiguchi").
As to Claim 13,
Modified Shalev substantially discloses the vehicle according to claim 10, wherein the controller is configured to: 
in response to determining that the other vehicle is driving in another lane in the rear, obtain speed information of the other vehicle (see ¶0093,¶0101, ¶0166 - ¶0167, and ¶0761-¶0764, Shalev teaches obstacle data as pedestrians, other vehicles, and / or other objects that may be in the lane in an area forward of to the sides or rear of a vehicle 200,  Shalev further teaches acquiring driving speed data of the other vehicle (obstacles) in a lane in an area adjacent (to the side) and rear of the host vehicle.  See ¶0012, ¶0091, ¶0093, and ¶0102); 
obtain a distance to the other vehicle based on the obtained speed information and position information (see Fig. 55 ~ process method step 5508, ¶0766, host vehicle's controller preforms acquisition of distance to the other vehicle (object) based upon image analysis, LIDAR / radar that provides position information and speed data of the other vehicle (object)); 
obtain a lane changeable distance based on a moving distance by reaction time (see ¶0716 - ¶0717, ¶0727, ¶0768, and ¶0821, Shalev teaches lane changeable distance (lane change maneuvers) based upon reaction time), a moving distance by deceleration (see ¶0716 - ¶0717, ¶0726 - ¶0727, ¶0768, and ¶0821, Shalev teaches lane changeable distance (lane change maneuvers) based upon deceleration), and a safety distance (see ¶0716 - ¶0717, ¶0726 - ¶0727, ¶0768, and ¶0821, Shalev teaches lane changeable distance (lane change maneuvers) based upon deceleration); and 
However, Shalev’s advanced drive assistance system does not teach, or suggest based on the obtained distance exceeding the lane changeable distance, determine that a lane change is possible.
Nishiguchi further teaches based on the obtained distance exceeding the lane changeable distance, determine that a lane change is possible.  (See ¶0004 and ¶0007 - ¶0008, Nishiguchi's driving assistance system teaches the permissibility of lane changing based on the relative distance, the relative speed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Shalev’s ADAS with the permissibility of lane change based upon the inter-vehicle distance and TTC, as taught by Nishiguchi, to provide lane change safety distances, thereby enabling benefits, including but not limited to:  enhancing safety and facilitating smooth driving control when performing lane change and overtaking vehicle maneuvers.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The available prior art appears to be silent in reciting an ADAS, wherein the controller is configured to: 
in response to determining that the other vehicle is driving in the same position in a transverse direction but driving in another lane, obtain the speed information of the other vehicle;
obtaining a distance to collision (DTC) with the other vehicle based on the obtain speed information; and 
in response to the obtained DTC being greater than or equal to a predetermined reference distance, determine that a lane change is possible.  Emphasis added.

Conclusion                                                                                                      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
US 2020/0331476 A1, Chen is analogous art to the claimed invention as it relates to an autonomous lane change system in that it provides image sensor and non-image sensor perception of objects (obstacles) and their associated obstacle data, with respect to the objects (obstacles) on recognized curvatures of lanes as constraints.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661